                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

Corey Dontrell McPhail,             )
                                    )
                     Plaintiff,     )
                                    )                    Civil Action No. 4:18-cv-02049-TMC
       v.                           )
                                    )                                   ORDER
Andrew M. Saul, Commissioner of     )
Social Security Administration,1    )
                                    )
                     Defendant.     )
___________________________________ )

        Plaintiff Corey Dontrell McPhail brought this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying her claim for supplemental security income (“SSI”). (ECF No. 1).

This matter is before the court for review of the Report and Recommendation (“Report”) of the

United States Magistrate Judge, made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil

Rule 73.02(B)(2)(a) (D.S.C.). (ECF No. 36). The Report recommends that the Commissioner’s

decision be affirmed. Id. at 31. The magistrate judge notified the parties of their right to file an

objection to the Report. (ECF No. 36-1). Neither party has filed objections to the Report, and the

time to do so has now run.

        The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only


1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019. Pursuant to
Fed. R. Civ. P. 25(d), Saul should be substituted for Nancy Berryhill.
satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record under the appropriate standards as set

forth above, the court adopts the Report of the magistrate judge (ECF No. 36), which is

incorporated herein by reference.         Accordingly, the Commissioner’s final decision is

AFFIRMED.

         IT IS SO ORDERED.


                                                      s/Timothy M. Cain
                                                      Timothy M. Cain
                                                      United States District Judge

Anderson, South Carolina
January 22, 2020



                              NOTICE OF RIGHT TO APPEAL
The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4 of the

Federal Rules of Appellate Procedure.
